DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-13, in the reply filed on 06/13/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 14-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/13/2022.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation “wherein the second-step curing catalyst preferably comprises a heat-activated latent curing catalyst” in lines 2-3, which is indefinite because the term “preferably” makes it unclear if “the second-step curing catalyst” is required to comprise “a heat-activated latent curing catalyst”. For further examination of the claims, this limitation is interpreted as “wherein the second-step curing catalyst optionally comprises a heat-activated latent curing catalyst”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Krishnan et al. (WO 2015/164031 A1).
Regarding claim 1, Krishnan teaches an adhesive comprising resin portion A and crosslinker portion B, the resin portion A comprising an epoxy resin, and the crosslinker portion B comprising a polythiol and a polyamine (p. 5, l. 1-4), wherein the polyamine is an aminoalcohol (p. 13, l. 22-27) that is ethanolamine, diethanolamine, 1-amino-2-propanol, or diisopropanolamine (p. 14, l. 17-18), wherein curing of the adhesive occurs when the resin portion A and the crosslinker portion B are combined p. 5, l. 4-8), which reads on an adhesive composition comprising: a first component; and a second component that chemically reacts with the first component, the second component comprising: a polythiol curing agent; and an alkanolamine as claimed in claim 1, wherein the first component comprises one or more epoxy-containing compounds as claimed in claim 2.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Krishnan et al. (WO 2015/164031 A1) as applied to claim 1, and further in view of Okamoto et al. (US 2016/0244603 A1).
Regarding claim 3, Krishnan teaches the adhesive composition of claim 1 as explained above. Krishnan teaches that the resin portion A optionally further comprises fillers (p. 18, l. 3-6).
Krishnan does not teach wherein the first component further comprises core-shell rubber particles. However, Okamoto teaches polymer fine particles having a core-shell structure and diene rubber as the core layer, wherein the polymer fine particles are present in a curable resin composition further comprising an epoxy resin [0021], an epoxy curing agent [0026] that is optionally a polyamine [0131], a curing accelerator [0026], and a strengthening agent [0146] that optionally is a polythiol compound [0149], wherein the curable resin composition is a two-pack curable resin composition, wherein a liquid A comprises the epoxy resin and the polymer fine particles, and a liquid B comprises the epoxy curing agent, and the curing accelerator [0180], wherein the curable resin composition is an adhesive [0028, 0191]. Krishnan and Okamoto are analogous art because both references are in the same field of endeavor of an adhesive composition comprising a first component and a second component that chemically reacts with the first component , the second composition comprising a curing agent and optionally an amine, wherein the first component comprises an epoxy-containing compound, and optionally a filler. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Okamoto’s polymer fine particles having a core-shell structure and diene rubber as the core layer to modify Krishnan’s resin portion A, which would read on wherein the first component further comprises core-shell rubber particles as claimed. One of ordinary skill in the art would have been motivated to do so because Okamoto teaches that the polymer fine particles having a core-shell structure and diene rubber as the core layer [0021] is beneficial for improving toughness of a cured product of a curable resin composition comprising the polymer fine particles [0060], an epoxy resin [0021], an epoxy curing agent [0026] that is optionally a polyamine [0131], a curing accelerator [0026], and a strengthening agent [0146] that optionally is a polythiol compound [0149], wherein the curable resin composition is a two-pack curable resin composition, wherein a liquid A comprises the epoxy resin and the polymer fine particles, and a liquid B comprises the epoxy curing agent, and the curing accelerator [0180], wherein the curable resin composition is an adhesive [0028, 0191], which would have been desirable for Krishnan’s adhesive because Krishnan teaches that the adhesive comprising resin portion A and crosslinker portion B, that the resin portion A comprises an epoxy resin, that the crosslinker portion B comprises a polythiol and a polyamine (p. 5, l. 1-4), and that the resin portion A optionally further comprises fillers (p. 18, l. 3-6).

Claims 4-6, 8-9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Krishnan et al. (WO 2015/164031 A1) as applied to claim 1.
Regarding claim 4, Krishnan teaches the adhesive composition of claim 1 as explained above. Krishnan teaches that the resin portion A further comprises an acrylate-tipped polyurethane (p. 5, l. 1-2), that the amount of the polythiol is from 0.1 to 1.15 equivalents of thiols groups of the polythiol per equivalent of epoxy and acrylate groups of the epoxy resin and the acrylate-tipped polyurethane (p. 13, l. 12-21), and that the weight ratio of acrylate resin to epoxy resin is from 20:80 to 60:40 (p. 12, l. 5-9), which reads on wherein the polythiol curing agent is present in the second component in an amount sufficient to provide a ratio of epoxide functional groups from the first component to thiol functional groups from the second component of greater than 0:1 and less than 10:1. The ratio is based on the calculation 1 / 0.1 = 10 / 1.
Krishnan does not teach with sufficient specificity wherein the polythiol curing agent is present in the second component in an amount sufficient to provide a ratio of epoxide functional groups from the first component to thiol functional groups from the second component of 1.1:1 to 5:1. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to optimize a ratio of equivalents of epoxy groups of Krishnan’s epoxy resin to equivalents of thiols groups of Krishnan’s polythiol to be from 1.1:1 to 5:1, which would read on wherein the polythiol curing agent is present in the second component in an amount sufficient to provide a ratio of epoxide functional groups from the first component to thiol functional groups from the second component of 1.1:1 to 5:1 as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for minimizing degradation of polymer properties in Krishnan’s adhesive, for optimizing curing and polymerization of Krishnan’s epoxy resin in Krishnan’s adhesive, and for optimizing mechanical properties of Krishnan’s adhesive because Krishnan teaches that the amount of the polythiol is from 0.1 to 1.15 equivalents of thiols groups of the polythiol per equivalent of epoxy and acrylate groups of the epoxy resin and the acrylate-tipped polyurethane (p. 13, l. 12-21), that the amount of polythiol used can vary widely, depending on the properties that are sought in the cured product, and in some cases depending on the types of curing reactions that are desired (p. 13, l. 12-14), that larger excesses of the polythiol tend to degrade polymer properties (p. 13, l. 16-17), that because the epoxy resin(s) can polymerize with themselves and in many cases the ene compound also is capable of self-polymerization, it is possible to provide a large excess of epoxy and/or ene groups in the reaction mixture (p. 13, l. 17-19) that the weight ratio of acrylate resin to epoxy resin is from 20:80 to 60:40 (p. 12, l. 5-9), that a ratio of acrylate resin to epoxy resin that provides suitable mechanical properties is preferred (p. 12, l. 5-6), and that curing of the adhesive occurs when the resin portion A and the crosslinker portion B are combined p. 5, l. 4-8), which means that a ratio of equivalents of epoxy groups of Krishnan’s epoxy resin to equivalents of thiols groups of Krishnan’s polythiol would have affected degradation of polymer properties in Krishnan’s adhesive, curing and polymerization of Krishnan’s epoxy resin in Krishnan’s adhesive, and mechanical properties of Krishnan’s adhesive.
Regarding claim 5, Krishnan teaches the adhesive composition of claim 1 as explained above. Krishnan teaches that the polythiol is optionally a mercaptopropionate ester of a low molecular weight polyol that is pentaerythritol (p. 12, l. 21-28), which optionally reads on wherein the polythiol curing agent comprises pentaerythritol tetra-3-mercaptopropionate as claimed.
Krishnan does not teach a specific embodiment wherein the polythiol curing agent comprises pentaerythritol tetra-3-mercaptopropionate. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select a mercaptopropionate ester of a low molecular weight polyol that is pentaerythritol as Krishnan’s polythiol, which would read on wherein the polythiol curing agent comprises pentaerythritol tetra-3-mercaptopropionate as claimed. One of ordinary skill in the art would have been motivated to do so because Krishnan teaches that a mercaptopropionate ester of a low molecular weight polyol that is pentaerythritol is beneficial for being a suitable polythiol (p. 12, l. 21-28), which would have been beneficial for being a suitable species of polythiol for Krishnan’s adhesive.
Regarding claim 6, Krishnan teaches the adhesive composition of claim 1 as explained above. Krishnan teaches that the mole ratio of the polythiol to the polyamine is 1:99 to 99:1 (p. 14, l. 22-23), that any ratio of polythiol to polyamine can be used that will provide a suitable adhesive (p. 15, l. 26-27), that the mole ratio of polythiol to polyamine is 25:75 to 99:1 (p. 15, l. 27-28), that the polyamine is an aminoalcohol (p. 13, l. 22-27) that is ethanolamine, diethanolamine, 1-amino-2-propanol, or diisopropanolamine (p. 14, l. 17-18), that the polythiol has an equivalent weight per thiol group of up to 500 and contains at least 2 and up to 8 thiols groups per molecule (p. 12, l. 17-20), and that the smallest polythiol is 1,2-ethane dithiol (p. 12, l. 21-p.13, l. 11), which reads on wherein the weight ratio of polythiol curing agent to alkanolamine is 0.007:1 to 6483:1. The weight ratio is base on the calculations (1 mol * 94.19 g/mol)  / (99 mol * 133.191 g/mol) = 0.007 / 1 and (99 mol * 8 eq/mol * 500 g/eq) / (1 mol * 61.084 g/mol) = 6483 / 1.
Krishnan does not teach with sufficient specificity wherein the weight ratio of polythiol curing agent to alkanolamine is 1:1 to 22:1. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to optimize the weight ratio of Krishnan’s polythiol to Krishnan’s polyamine that is an aminoalcohol that is ethanolamine, diethanolamine, 1-amino-2-propanol, or diisopropanolamine to be from 1:1 to 22:1, which would read on wherein the weight ratio of polythiol curing agent to alkanolamine is 1:1 to 22:1 as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for optimizing tensile strength, modulus, elongation, and glass transition temperature of Krishnan’s adhesive because Krishnan teaches that the mole ratio of the polythiol to the polyamine is 1:99 to 99:1 (p. 14, l. 22-23), that any ratio of polythiol to polyamine can be used that will provide a suitable adhesive (p. 15, l. 26-27), that the mole ratio of polythiol to polyamine is 25:75 to 99:1 (p. 15, l. 27-28), that increasing the proportion of the polyamine tends to lead to an increase in tensile strength and modulus, with a corresponding decrease in elongation, until the proportion of the amine curing agent reaches 50 to 60% by weight, after which further increases in the proportion of the polyamine tend to have little more effect on those properties (p. 14, l. 23-27), that glass transition temperature also tends to increase as the proportion of the polyamine increases (p. 15, l. 28-29), that the polyamine is an aminoalcohol (p. 13, l. 22-27) that is ethanolamine, diethanolamine, 1-amino-2-propanol, or diisopropanolamine (p. 14, l. 17-18), that the polythiol has an equivalent weight per thiol group of up to 500 and contains at least 2 and up to 8 thiols groups per molecule (p. 12, l. 17-20), and that the smallest polythiol is 1,2-ethane dithiol (p. 12, l. 21-p.13, l. 11), which means that the weight ratio of Krishnan’s polythiol to Krishnan’s polyamine that is an aminoalcohol that is ethanolamine, diethanolamine, 1-amino-2-propanol, or diisopropanolamine would have affected tensile strength, modulus, elongation, and glass transition temperature of Krishnan’s adhesive.
Regarding claim 8, Krishnan teaches the adhesive composition of Claim 1 as explained above. Krishnan teaches that the crosslinker portion B further comprises a catalyst (p. 5, l. 3-4), that the mole ratio of the polythiol to the polyamine is 1:99 to 99:1 (p. 14, l. 22-23), that any ratio of polythiol to polyamine can be used that will provide a suitable adhesive (p. 15, l. 26-27), that the mole ratio of polythiol to polyamine is 25:75 to 99:1 (p. 15, l. 27-28), that the polyamine is an aminoalcohol (p. 13, l. 22-27) that is ethanolamine, diethanolamine, 1-amino-2-propanol, or diisopropanolamine (p. 14, l. 17-18), that the polythiol has an equivalent weight per thiol group of up to 500 and contains at least 2 and up to 8 thiols groups per molecule (p. 12, l. 17-20), that the smallest polythiol is 1,2-ethane dithiol (p. 12, l. 21-p.13, l. 11), that the catalyst is at least one basic catalyst (p. 16, l. 4), and that the basic catalyst is present in a catalytically effective amount that is from about 0.01 to about 10 moles of catalyst per equivalent of thiol and amine hydrogens in the crosslinker portion B (p. 17, l. 23-27), which reads on wherein the alkanolamine is present in the second component of the adhesive composition in an amount of greater than 0% by weight and less than 100% by weight, based on the total weight of the second component.
Krishnan does not teach with sufficient specificity wherein the alkanolamine is present in the second component of the adhesive composition in an amount of at least 0.5% by weight, based on the total weight of the second component. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to optimize the amount of Krishnan’s polyamine that is an aminoalcohol that is ethanolamine, diethanolamine, 1-amino-2-propanol, or diisopropanolamine in Krishnan’s crosslinker portion B to be at least 0.5% by weight, based on the total weight of Krishnan’s crosslinker portion B, which would read on wherein the alkanolamine is present in the second component of the adhesive composition in an amount of at least 0.5% by weight, based on the total weight of the second component as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for optimizing tensile strength, modulus, elongation, glass transition temperature, and curability of Krishnan’s adhesive because Krishnan teaches that the crosslinker portion B further comprises a catalyst (p. 5, l. 3-4), that the mole ratio of the polythiol to the polyamine is 1:99 to 99:1 (p. 14, l. 22-23), that any ratio of polythiol to polyamine can be used that will provide a suitable adhesive (p. 15, l. 26-27), that the mole ratio of polythiol to polyamine is 25:75 to 99:1 (p. 15, l. 27-28), that increasing the proportion of the polyamine tends to lead to an increase in tensile strength and modulus, with a corresponding decrease in elongation, until the proportion of the amine curing agent reaches 50 to 60% by weight, after which further increases in the proportion of the polyamine tend to have little more effect on those properties (p. 14, l. 23-27), that glass transition temperature also tends to increase as the proportion of the polyamine increases (p. 15, l. 28-29), that the polyamine is an aminoalcohol (p. 13, l. 22-27) that is ethanolamine, diethanolamine, 1-amino-2-propanol, or diisopropanolamine (p. 14, l. 17-18), that the polythiol has an equivalent weight per thiol group of up to 500 and contains at least 2 and up to 8 thiols groups per molecule (p. 12, l. 17-20), that the smallest polythiol is 1,2-ethane dithiol (p. 12, l. 21-p.13, l. 11), that the catalyst is at least one basic catalyst (p. 16, l. 4), that the basic catalyst is present in a catalytically effective amount that is from about 0.01 to about 10 moles of catalyst per equivalent of thiol and amine hydrogens in the crosslinker portion B (p. 17, l. 23-27), and that curing of the adhesive occurs when the resin portion A and the crosslinker portion B are combined p. 5, l. 4-8), which means that the amount of Krishnan’s polyamine that is an aminoalcohol that is ethanolamine, diethanolamine, 1-amino-2-propanol, or diisopropanolamine in Krishnan’s crosslinker portion B in % by weight, based on the total weight of Krishnan’s crosslinker portion B, would have affected tensile strength, modulus, elongation, glass transition temperature, and curability of Krishnan’s adhesive.
Regarding claim 9, Krishnan teaches the adhesive composition of claim 1 as explained above. Krishnan teaches that the crosslinker portion B further comprises a catalyst (p. 5, l. 3-4) that is optionally 1,8-diazabicyclo[5.4.0]undec-7-ene (DBU) or diazabicyclooctene (p. 17, l. 4-9), which optionally reads on the adhesive composition of Claim 1, further comprising a first-step curing catalyst comprising a cyclic tertiary amine as claimed.
Krishnan does not teach a specific embodiment of the adhesive composition of Claim 1, further comprising a first-step curing catalyst comprising a cyclic tertiary amine. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select Krishnan’s 1,8-diazabicyclo[5.4.0]undec-7-ene (DBU) or diazabicyclooctene as Krishnan’s catalyst in Krishnan’s crosslinker portion B in Krishnan’s adhesive, which would read on the adhesive composition of Claim 1, further comprising a first-step curing catalyst comprising a cyclic tertiary amine as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for providing a suitable species of catalyst for Krishnan’s catalyst in Krishnan’s crosslinker portion B in Krishnan’s adhesive because Krishnan teaches that the crosslinker portion B further comprises a catalyst (p. 5, l. 3-4), that the catalyst is preferably at least one basic catalyst (p. 16, l. 4), that among useful types of catalyst include various amine compounds (p. 16, l. 9-11), that suitable amine catalysts include 1,8-diazabicyclo[5.4.0]undecane-7 (p. 16, l. 12-13), and that non-limiting examples of suitable catalysts include 1,8-diazabicyclo[5.4.0]undec-7-ene (DBU) and diazabicyclooctene (p. 17, l. 4-9).
Regarding claim 11, Krishnan teaches the adhesive composition of claim 1 as explained above. Krishnan teaches that the adhesive comprises the resin portion A and the crosslinker portion B, the resin portion A comprising the epoxy resin and an acrylate-tipped polyurethane, and the crosslinker portion B comprising the polythiol, the polyamine, and a catalyst (p. 5, l. 1-4), which means that the only required ingredients of Krishnan’s adhesive are the epoxy resin, acrylate-tipped polyurethane, polythiol, polyamine, and catalyst, and which means that Krishnan’s adhesive would not inherently further comprise other ingredients. Krishnan does not teach that the adhesive, the resin portion A, and/or the crosslinker portion B further comprises a color change indicator and/or silane, and they would not inherently further comprise a color change indicator and/or silane. Krishnan teaches that the polyamine is an aminoalcohol (p. 13, l. 22-27) that is ethanolamine, diethanolamine, 1-amino-2-propanol, or diisopropanolamine (p. 14, l. 17-18), which does not read on an aromatic amine curing catalyst. Krishnan teaches that the catalyst is optionally a basic catalyst that does not contain thiol groups and/or amine hydrogens (p. 16, l. 4-7), potassium carbonate, potassium carboxylate, a phosphine (p. 16, l. 9-11), 1,8-diazabicyclo-5.4.0-undecene-7 (p. 16, l. 12-13), a phosphine, a phosphonium salt (p. 17, l. 4-5), 1,8-diazabicyclo[5.4.0]undec-7-ene (DBU), diazabicyclooctene (p. 17, l. 4, 8-9), triphenylphosphine, tritolylphosphine, triethylphosphine (p. 17, l. 4-5, 11-12), triethylammonium chloride, tetraethylammonium chloride, tetraethylammonium acetate, tetraethyl ammonium bromide, triphenylphosphonium acetate, triphenylphosphonium iodide, ethyl triphenyl phosphonium iodide, benzyl triphenyl phosphonium bromide (p. 17, l. 4-5, 12-16), zinc carboxylate, stannous octoate, or trialkyl aluminum compounds (p. 17, l. 16-18), which optionally reads on wherein the adhesive composition is substantially free of a color change indicator, aromatic amine curing catalysts and/or silane as claimed.
Krishnan does not teach a specific embodiment wherein the adhesive composition is substantially free of a color change indicator, aromatic amine curing catalysts and/or silane. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select Krishnan’s basic catalyst that does not contain thiol groups and/or amine hydrogens, potassium carbonate, potassium carboxylate, phosphine 1,8-diazabicyclo-5.4.0-undecene-7, phosphonium salt, 1,8-diazabicyclo[5.4.0]undec-7-ene (DBU), diazabicyclooctene, triphenylphosphine, tritolylphosphine, triethylphosphine, triethylammonium chloride, tetraethylammonium chloride, tetraethylammonium acetate, tetraethyl ammonium bromide, triphenylphosphoinum acetate, triphenylphosphonium iodide, ethyl triphenyl phosphonium iodide, benzyl triphenyl phosphonium bromide, zinc carboxylate, stannous octoate, or trialkyl aluminum compounds as Krishnan’s catalyst in Krishnan’s crosslinker portion B in Krishnan’s adhesive, which would read on wherein the adhesive composition is substantially free of a color change indicator, aromatic amine curing catalysts and/or silane as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for providing a suitable species of catalyst for Krishnan’s catalyst in Krishnan’s crosslinker portion B in Krishnan’s adhesive because Krishnan teaches that the catalyst is preferably at least one basic catalyst (p. 16, l. 4), that in some embodiments, the basic catalyst does not contain thiol groups and/or amine hydrogens (p. 16, l. 4-7), that among useful types of catalysts include potassium carbonate, potassium carboxylates, phosphines (p. 16, l. 9-11), that suitable amine catalysts include 1,8-diazabicyclo-5.4.0-undecene-7 (p. 16, l. 12-13), that non-limiting examples of suitable catalysts include a phosphine, a phosphonium salt (p. 17, l. 4-5), 1,8-diazabicyclo[5.4.0]undec-7-ene (DBU), diazabicyclooctene (p. 17, l. 4, 8-9), triphenylphosphine, tritolylphosphine, triethylphosphine (p. 17, l. 4-5, 11-12), triethylammonium chloride, tetraethylammonium chloride, tetraethylammonium acetate, tetraethyl ammonium bromide, triphenylphosphoinum acetate, triphenylphosphonium iodide, ethyl triphenyl phosphonium iodide, benzyl triphenyl phosphonium bromide (p. 17, l. 4-5, 12-16), zinc carboxylate, stannous octoate, or trialkyl aluminum compounds (p. 17, l. 16-18).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Krishnan et al. (WO 2015/164031 A1) as applied to claim 1, and further in view of Li et al. (CN 105623582 A, machine translation in English used for citation).
Regarding claim 7, Krishnan teaches the adhesive composition of claim 1 as explained above. Krishnan teaches that the adhesive comprises crosslinker portion B, that the crosslinker portion B comprises a polyamine (p. 5, l. 1-4), and that the polyamine is an aminoalcohol (p. 13, l. 22-27).
Krishnan does not teach wherein the alkanolamine comprises triethanolamine. However, Li teaches a tertiary amine catalyst that is triethanolamine (l. 67-68) that is present in an epoxy resin adhesive further comprising epoxy resin polythiol crosslinker (l. 50-52). Krishnan and Li are analogous art because both references are in the same field of endeavor of an adhesive composition comprising a first component and a second component that chemically reacts with the first component, the second component comprising a polythiol curing agent and an alkanolamine, wherein the first component comprises an epoxy-containing compound. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Li’s tertiary amine catalyst that is triethanolamine to substitute for Krishnan’s aminoalcohol in Krishnan’s crosslinker portion B in Krishnan’s adhesive, which would read on wherein the alkanolamine comprises triethanolamine as claimed. One of ordinary skill in the art would have been motivated to do so because Li teaches that the triethanolamine is beneficial for being a tertiary amine catalyst (l. 67-68) that is beneficial for being useful in an epoxy resin adhesive further comprising epoxy resin polythiol crosslinker (l. 50-52), which would have been desirable for Krishnan’s aminoalcohol in Krishnan’s crosslinker portion B in Krishnan’s adhesive because Krishnan teaches that the aminoalcohol is a polyamine and is an amine curing agent (p. 13, l. 22-27) that is present in a crosslinker portion B that further comprises a polythiol (p. 5, l. 1-4) that is a cross-linking agent (p. 12, l. 10) and that is present in an adhesive that further comprises a resin portion A that comprises an epoxy resin (p. 5, l. 1-4).

Claims 10 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Krishnan et al. (WO 2015/164031 A1) as applied to claim 1, and further in view of Kasemi et al. (US 2015/0344615 A1).
Regarding claim 10, Krishnan teaches the adhesive composition of claim 1 as explained above. Krishnan teaches that the crosslinker portion B further comprises a catalyst (p. 5, l. 3-4).
Krishnan does not teach wherein the adhesive composition further comprises a second-step curing catalyst, wherein the second-step curing catalyst preferably comprises a heat-activated latent curing catalyst. However, Kasemi teaches 1,1,3,3-tetramethylguanidine that is an accelerator that is present in a curing agent [0064], wherein the curing agent optionally further comprises mercapto group-containing compounds [0058], wherein the accelerator optionally further comprises triethanolamine [0064], wherein the curing agent is present in an epoxy resin composition further comprising at least one epoxy resin [0068], wherein the epoxy resin composition is a two-component composition [0103], wherein the epoxy resin composition can be used as an adhesive [0118]. The specification of the instant application recites that as used herein, the term "second-step curing catalyst" refers to a heat-activated latent curing catalyst that catalyzes the curing [0043], that as used herein, a "heat-activated latent curing catalyst" refers to a compound that requires activation from the application of heat to the adhesive composition prior to the heat-activated latent curing catalyst having a catalytic effect [0043], that the second-step curing catalysts that may be used include substituted guanidines [0044], and that examples of substituted guanidines are tetramethylguanidine [0044], which means that Kasemi’s 1,1,3,3-tetramethylguanidine reads on a second-step curing catalyst and a heat-activated latent curing catalyst.   Krishnan and Kasemi are analogous art because both references are in the same field of endeavor of an adhesive composition comprising a first component and a second component that chemically reacts with the first component, the second component comprising optionally a polythiol curing agent and optionally an alkanolamine, wherein the first component comprises an epoxy-containing compound. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Kasemi’s accelerator that is 1,1,3,3-tetramethylguanidine to substitute for at least a fraction of Krishnan’s catalyst in Krishnan’s crosslinker portion B in Krishnan’s adhesive, which would read on wherein the adhesive composition further comprises a second-step curing catalyst, wherein the second-step curing catalyst preferably comprises a heat-activated latent curing catalyst as claimed. One of ordinary skill in the art would have been motivated to do so because Kasemi teaches that the 1,1,3,3-tetramethylguanidine is beneficial for being an accelerator that is useful in a curing agent [0064], wherein the curing agent optionally further comprises mercapto group-containing compounds [0058], wherein the accelerator optionally further comprises triethanolamine [0064], that the resulting curing agent is beneficial for being useful in an epoxy resin composition further comprising at least one epoxy resin [0068], wherein the epoxy resin composition is a two-component composition [0103], and that the resulting epoxy resin composition is beneficial for being useful as an adhesive [0118], which would have been desirable for Krishnan’s catalyst in Krishnan’s crosslinker portion B in Krishnan’s adhesive because Krishnan teaches that the adhesive comprises resin portion A and crosslinker portion B, the resin portion A comprising an epoxy resin, and the crosslinker portion B comprising a polythiol, a polyamine, and a catalyst (p. 5, l. 1-4).
Regarding claim 12, Krishnan teaches the adhesive composition of claim 1 as explained above. Krishnan teaches that the crosslinker portion B comprises a polyamine (p. 5, l. 1-4) that is an aminoalcohol (p. 13, l. 22-27) that is ethanolamine, diethanolamine, 1-amino-2-propanol, or diisopropanolamine (p. 14, l. 17-18), and further comprises a catalyst (p. 5, l. 3-4). The specification of the instant application recites that the alkanolamine may function as a catalyst during the first-step, the second-step, or both steps of the two-step curing process [0033], and that the alkanolamine may serve as a reactant during the second-step of the two-step curing process as the hydroxyl group(s) of the alkanolamine may react with the epoxide groups of the epoxy-containing compounds during cure [0033]. Therefore, Krishnan’s aminoalcohol that is ethanolamine, diethanolamine, 1-amino-2-propanol, or diisopropanolamine would function as a catalyst or a reactant.
Krishnan does not teach wherein the adhesive composition cures by a two-step curing process as claimed. However, Kasemi teaches 1,1,3,3-tetramethylguanidine that is an accelerator that is present in a curing agent [0064], wherein the curing agent optionally further comprises mercapto group-containing compounds [0058], wherein the accelerator optionally further comprises triethanolamine [0064], wherein the curing agent is present in an epoxy resin composition further comprising at least one epoxy resin [0068], wherein the epoxy resin composition is a two-component composition [0103], wherein the epoxy resin composition can be used as an adhesive [0118]. The specification of the instant application recites the adhesive composition of any of the preceding Aspects, wherein the adhesive composition further comprises a second-step curing catalyst, wherein the second-step curing catalyst preferably comprises a heat-activated latent curing catalyst [0100], and the adhesive composition of any of the preceding Aspects, wherein the adhesive composition cures by a two-step curing process, wherein a first-step comprises that at least a portion of the first component and the second component chemically react when mixed to partially cure the adhesive composition without activation from an external energy source, wherein the second-step comprises application of an external energy source to the adhesive composition to further cure the adhesive composition, wherein the external energy source of the second-step preferably comprises application of an external heat source to heat the adhesive composition to a temperature of at least 110°C for a period of at least 30 minutes [0100]. The specification of the instant application recites that as used herein, the term "second-step curing catalyst" refers to a heat-activated latent curing catalyst that catalyzes the curing [0043], that as used herein, a "heat-activated latent curing catalyst" refers to a compound that requires activation from the application of heat to the adhesive composition prior to the heat-activated latent curing catalyst having a catalytic effect [0043], that the second-step curing catalysts that may be used include substituted guanidines [0044], and that examples of substituted guanidines are tetramethylguanidine [0044], which means that Kasemi’s 1,1,3,3-tetramethylguanidine reads on a second-step curing catalyst and a heat-activated latent curing catalyst. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Kasemi’s accelerator that is 1,1,3,3-tetramethylguanidine to substitute for at least a fraction of Krishnan’s catalyst in Krishnan’s crosslinker portion B in Krishnan’s adhesive, which would read on wherein the adhesive composition cures by a two-step curing process, wherein a first-step comprises that at least a portion of the first component and the second component chemically react when mixed to partially cure the adhesive composition without activation from an external energy source, wherein the second-step comprises application of an external energy source to the adhesive composition to further cure the adhesive composition, wherein the external energy source of the second-step preferably comprises application of an external heat source to heat the adhesive composition to a temperature of at least 110°C for a period of at least 30 minutes as claimed. One of ordinary skill in the art would have been motivated to do so because Kasemi teaches that the 1,1,3,3-tetramethylguanidine is beneficial for being an accelerator that is useful in a curing agent [0064], wherein the curing agent optionally further comprises mercapto group-containing compounds [0058], wherein the accelerator optionally further comprises triethanolamine [0064], that the resulting curing agent is beneficial for being useful in an epoxy resin composition further comprising at least one epoxy resin [0068], wherein the epoxy resin composition is a two-component composition [0103], and that the resulting epoxy resin composition is beneficial for being useful as an adhesive [0118], which would have been desirable for Krishnan’s catalyst in Krishnan’s crosslinker portion B in Krishnan’s adhesive because Krishnan teaches that the adhesive comprises resin portion A and crosslinker portion B, the resin portion A comprising an epoxy resin, and the crosslinker portion B comprising a polythiol, a polyamine, and a catalyst (p. 5, l. 1-4).
Regarding claim 13, the Office recognizes that all of the claimed physical properties are not positively taught by Krishnan, namely wherein the adhesive composition after the first-step has a lap shear of at least 1.0 MPa as measured according to test method ASTM D1002-10 by an Instron model 5567 in tensile mode and/or wherein the adhesive composition after the second-step has a lap shear of at least 5.0 MPa as measured according to test method ASTM D1002-10 by an Instron model 5567 in tensile mode. However, Krishnan in view of Kasemi renders obvious all of the claimed ingredients, amounts, process steps, and process conditions of the adhesive composition of claim 1 as explained above. Furthermore, the instant application recites that the "green strength" of the adhesive bond following the first-step of the two-step curing process may have a lap shear strength of greater than 1 MPa, as determined according to ASTM D1002-10 by using an Instron 5567 machine in tensile mode with a pull rate of 1.3 mm per minute [0024], and that an adhesive will be considered to be "cured" after the two-step curing process when the adhesive bond has a lap shear strength of greater than 5 MPa, as determined according to ASTM D1002-10 by using an Instron 5567 machine in tensile mode with a pull rate of 1.3 mm per minute [0024]. Therefore, the claimed physical properties would naturally arise from the adhesive composition that is rendered obvious by Krishnan in view of Kasemi. When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (MPEP 2112.01(I)). If the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present (MPEP 2112.01(II)). If it is the applicant’s position that this would not be the case: (1) evidence would need to be presented to support the applicant’s position; and (2) it would be the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients, amounts, process steps, and process conditions.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID KARST whose telephone number is (571)270-7732. The examiner can normally be reached Monday-Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID T KARST/           Primary Examiner, Art Unit 1767